Citation Nr: 1822007	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-39 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, to include as secondary to medication taken for service-connected manic depressive psychosis.

2.  Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected manic depressive psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse.



ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

In August 2017, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the hearing transcripts has been associated with the electronic claims file.

The Veteran withdrew the appeal for entitlement to service connection for PTSD, by way of verbal testimony that has been accurately transcribed and incorporated with the Veteran's claims file.  See August 2017 Board Hearing Transcript, 2-3.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met.  38 C.F.R. § 20.204(b) (2017).  When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. 
§ 7105(d) (2015).  Accordingly, the claim for entitlement to service connection for PTSD is dismissed.  Id.

The issue of entitlement to a TDIU, was raised by the Veteran during the August 2017 Board hearing, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeals for entitlement to service connection for hypothyroidism and OSA are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Hypothyroidism

In March 2011, the Veteran filed a claim for service connection for hypothyroidism.  Specifically, in June 2011 the Veteran stated that he was told by a primary care physician that Lithium prescribed for his mental health condition contributed to his hypothyroidism.

VA treatment records indicate the Veteran continues to seek treatment for hypothyroidism.  Multiple treatment notes indicate the Veteran was educated on lithium and further indicate the Veteran was prescribed lithium.  A July 2010 VA ambulatory care note indicated that the Veteran had a high increase in his Lithium dose and further noted that lithium can cause hypothyroidism.  A September 2017 VA treatment note also noted the hypothyroidism was likely secondary to lithium but did not include a rationale for this opinion.  

In January 2012, a VA physician opined the Veteran's hypothyroidism was less likely than not due to the Veteran's service-connected disabilities, including Lithium prescribed for his manic depressive psychosis.  The rationale provided was that the Veteran was not compliant with his Lithium prescription and that hypothyroidism is almost primarily of an autoimmune in etiology.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The January 2012 VA examination is inadequate to allow the Board to make a decision on the claim for service connection for hypothyroidism.  Specifically, the January 2012 VA examiner relied on the Veteran's report that he did not take his Lithium consistently and failed to address VA treatment notes indicating Lithium can cause hypothyroidism and that the Veteran was informed about it.  As such, a new opinion on the etiology of the hypothyroidism is necessary.


Sleep Apnea

The Veteran contends his current OSA is the result of his service-connected manic depressive psychosis.  The claim was initially filed as secondary to PTSD.  However, the Veteran has withdrawn the claim for PTSD and during his August 2017 hearing, indicated that the OSA could be secondary to the service-connected manic depressive psychosis.

During the August 2017 hearing testimony, the Veteran reported he had snored for 43 years and that his sleeping problems began in service.  The Veteran's wife testified that they were married in 1973 and at that time during the night the Veteran would appear to stop breathing while sleeping.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In December 2011 and April 2012, the AOJ obtained opinion on the etiology of the Veteran's OSA.  However, both opinions asked the examiners to opine on whether the Veteran's OSA was caused by PTSD and not his service-connected manic depressive psychosis.  The 2011 opinion indicated that "the medical literature does not show any relationship of these 2 conditions."  In September 2017, the Veteran submitted additional evidence in the form an article on sleep and mental health.  The article has not yet been reviewed as part of an opinion on the etiology of the Veteran's OSA. As such, remand is necessary to obtain the appropriate opinions.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records after August 2014 with the Veteran's electronic claims file.

2.  After completion of the above-specified development. Obtain an addendum medical opinion.  The examiner must have the appropriate expertise and be provided access to the electronic claims file.  The examiner must indicate review of the claims file in the examination report.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary

The examiner is asked to provide the following opinions:

a)  Is it at least as likely as not (50 percent probability or greater) that the current hypothyroidism had onset in service or is etiologically directly related to active service?

b)  Is it at least as likely as not (50 percent probability or greater) that the current hypothyroidism is caused by the Veteran's service-connected disabilities, including Lithium prescribed for the service-connected manic depressive psychosis?

c)  If not caused by the service-connected disabilities, is it at least as likely as not (50 percent probability or greater) that the hypothyroidism is aggravated (worsened in severity beyond the natural progression of the disease) by the Veteran's service-connected disabilities, including Lithium prescribed for the service-connected manic depressive psychosis?

	If the VA examiner opines that the hypothyroidism is aggravated by the service-connected manic depressive psychosis; he/she should indicate the degree of disability before aggravation and the current degree of disability.

	The VA examiner must comment on the July 2010 VA ambulatory care note that indicated Lithium can cause hypothyroidism and September 2017 VA treatment note.  

A rationale should be given for all opinions and conclusions rendered.

3.  Obtain an addendum medical opinion to determine the etiology of the sleep apnea.  The examiner must have the appropriate expertise and be provided access to the electronic claims file.  The examiner must indicate review of the claims file in the examination report.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary

The examiner is asked to provide the following opinions:

a)  Is it at least as likely as not (50 percent probability or greater) that the current sleep apnea had onset in service or is etiologically directly related to active service?

b)  Is it at least as likely as not (50 percent probability or greater) that the current sleep apnea is caused by the Veteran's service-connected disabilities, including manic depressive psychosis?

c)  If not caused by the service-connected disabilities, is it at least as likely as not (50 percent probability or greater) that the sleep apnea is aggravated (worsened in severity beyond the natural progression of the disease) by the Veteran's service-connected disabilities, including manic depressive psychosis?

If the VA examiner opines that the sleep apnea is aggravated by the manic depressive psychosis, he/she should indicate the degree of disability before aggravation and the current degree of disability.

The examiner must comment on the lay reports that the Veteran's sleeping problems began during service and articles submitted by the Veteran addressing sleep disorders and mental health.  

A rationale should be given for all opinions and conclusions rendered.

5.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the appeal in light of all the evidence of record. If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




